Exhibit 10.34

 



EXECUTION VERSION





 

EMPLOYMENT AND SEVERANCE AGREEMENT

 

This Employment and Severance Agreement (this “Agreement”) is made August 14,
2015, between Steiner Beauty Products, Inc., a Florida corporation (the
“Company”), and Sean Harrington (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employee entered into an Employment Agreement with Elemis Limited, an
Affiliate (as defined below) of the Company, effective as of January 1, 2011
(the “2011 Agreement”); and

 

WHEREAS, the Company and Employee desire to enter into this Agreement to replace
the 2011 Agreement, to provide for the terms of the services to be performed by
Employee for the Company.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

 

1.       Employee’s Duties; At Will Nature of Employment

 

Effective on the Effective Date (as defined in Section 2, below), the Company
hereby employs Employee as President – Elemis Global of the Company and Employee
hereby accepts such employment. In that capacity, Employee shall have such
duties and responsibilities consistent with the foregoing and otherwise
consistent with Employee's position as may be determined from time to time by
the Board of Directors of the Company (the "Board") or the Chief Executive
Officer of Steiner Leisure Limited (“SLL”), the ultimate parent company of the
Company (the “SLL CEO”), including duties with respect to Affiliates of the
Company. For purposes of this Agreement, “Affiliate” means an entity controlled
by, controlling or under common control with the entity in question.

 

While he is employed by the Company, Employee shall devote all his business time
and effort to the conduct of his duties hereunder, provided that Employee may
(i) serve on corporate, civic and charitable boards or committees, subject to
approval by the Board (other than for non-profit organizations) in light of
potential conflicts of interest with the Company, which approval shall not be
unreasonably withheld or delayed, (ii) provide services on a pro bono basis to
civic and charitable organizations and (iii) attend to his personal investments,
so long as such activities do not interfere with the performance of Employee's
responsibilities as an employee of the Company in accordance with this Agreement
and are consistent with the Company's policies. The Company also agrees that
Employee may receive compensation in connection with his service on corporate
boards, without set-off, adjustment or diminution of his salary, bonus or any
other rights hereunder. For purposes of this Agreement, references to Company
policies herein include policies of SLL.

 

By Employee’s execution below, Employee acknowledges that (i) Employee’s
employment with the Company is at will, and may be terminated by the Company at
any time, with or without notice and for Cause (as defined below) or any other
reason or no reason (subject to the provisions of this Agreement) and (ii)
except for this Agreement, there is no arrangement or agreement between Employee
and the Company concerning the terms of Employee’s employment with the Company
commencing on the Effective Date and that nothing in this Agreement guarantees
employment for any definitive or specific term or duration or any particular
level of benefits or compensation except as specifically provided for herein.

 

 1 

EXECUTION VERSION





2.       Effective Date; Term

 

This Agreement is for an initial term that is effective commencing on March 18,
2015 (the "Effective Date") and terminating on December 31, 2015 (the “Initial
Term”) and shall thereafter be automatically extended for one or more additional
one-year periods (each, a “Renewal Period”) unless notice of non-renewal is
provided by either party to the other in accordance with the notice provisions
of Section 8 hereof, at least ninety (90) days prior to the expiration of the
Initial Term or the Renewal Period, as the case may be, or unless terminated
sooner in accordance with the terms and conditions in Section 5 of this
Agreement. Notwithstanding the foregoing, the above-referenced notice of
non-renewal may not be given by the Company during the twenty four (24) month
period commencing upon a Change in Control (as defined below).

 

3.       Compensation.

 

(a)      Salary and Bonus. Except as otherwise provided herein, the Company (or
any Affiliate) shall pay to Employee compensation as described in this Section
3(a), all of which shall be subject to such deductions as may be required by
applicable law or regulation:

 

(i)       Base Salary. The Company shall pay to Employee a base salary at the
rate of not less than Five Hundred Fifty Thousand Dollars ($550,000) per year
subject to review each calendar year (a “Year”) and possible increase in the
sole discretion of the Board, payable in equal installments every two weeks (the
“Base Salary”). As used in this Agreement, the term “accrued” with respect to
Base Salary means Base Salary with respect to the time period through the date
in question.

 

(ii)      Incentive Bonus. Employee shall be eligible to receive a bonus (the
“Incentive Bonus”) based on a formula and performance criteria approved annually
by the Compensation Committee of the Board (the “Committee”), in its sole
discretion, provided, however, that Employee shall be eligible each Year to
receive an Incentive Bonus ranging from 37.5% to 150% of his then current Base
Salary, with a specified target Incentive Bonus equal to 75% of his then current
Base Salary (the "Target Incentive Bonus").

 

Any Incentive Bonus payable to Employee shall be paid (i) pursuant to the terms
and conditions of SLL’s 2012 Incentive Plan or any successor plan, and (ii)
notwithstanding anything herein to the contrary, no later than sixty (60) days
following the end of the Year with respect to which the Incentive Bonus was
earned.

 

Except as otherwise provided in Sections 5(a), 5(b), 5(d) and 5(e), below,
Employee shall only be entitled to receive an Incentive Bonus if Employee is
employed by the Company pursuant to this Agreement at the close of business on
the last day of the applicable performance period with respect to the Incentive
Bonus (the “Determination Date”). As used in this Agreement, the term “accrued”
with respect to an Incentive Bonus refers to only an Incentive Bonus for a
performance period in which Employee was employed on the Determination Date.

 

 2 

EXECUTION VERSION





(iii)      Reduction in Bonus. The Incentive Bonus payable pursuant to this
Agreement may be subject to a reduction of up to ten percent (10%) in the
discretion of the Committee in the event that Employee commits a material
violation of a Company policy or consistently fails to follow a Company policy
or policies (collectively, a “Violation”). Employee is required to promptly
inform the SLL CEO of any Violation with respect to any officer or other
employee of the Company or any Affiliate thereof of which Employee becomes
aware.

 

(iv)      Recovery of Bonus Awarded in Error. To the extent required by
applicable law, any Incentive Bonus paid to the Employee under this Agreement
shall be subject to recovery by the Company and repayment by the Employee, in
the event of any restatement of the annual audited financial statements of SLL
within three Years following the Year for which the Incentive Bonus was awarded,
but only to the extent that the Incentive Bonus previously awarded was in excess
of the amount of the Incentive Bonus that should have been awarded had the
results of operations been correctly reported when initially audited and filed
with the SEC.

 

(v)       Relocation Payment. Employee shall be entitled to receive (A) in
connection with relocating Employee and his family from London to South Florida
(the “Relocation”) the sum of Forty-Eight Thousand Dollars ($48,000) to be
utilized by Employee to defer home rental expenses for a period of six (6)
months and (B) reimbursement of the actual expenses up to Thirty Thousand
Dollars ($30,000) incurred by Employee in the Relocation, provided that such
expenses are consistent with documented proposals therefor presented by Employee
to the SLL CEO.

 

(b)        Disability Insurance. During each Year of Employee’s employment,
Employee shall be paid an amount to be used toward the payment of the premium on
a disability insurance policy in the maximum amount obtainable by Employee (a
“Policy”) covering Employee, upon delivery to SLL of evidence reasonably
satisfactory to SLL of the purchase by Employee of a Policy with an annual
premium due during such Year in an amount at least equal to the amount requested
by Employee under this Section 3(b) (the “Disability Payment Amount”). The
Disability Payment Amount shall be payable in equal installments at the times
that the Base Salary is paid to Employee and shall be subject to such deductions
as may be required by applicable law or regulation.

 

(c)        Life Insurance. During each Year of Employee’s employment, the
Company shall pay all premiums with respect to a term life insurance policy for
Employee with a ten year term and with a death benefit equal to four (4) times
the then current Base Salary plus the Target Incentive Bonus amount. Such life
insurance may be provided either through SLL’s group life insurance programs, by
an individual policy, or by a combination of both group and individual policies,
at the option of the Company.

 

 3 

EXECUTION VERSION





(d)      Other Benefits; Forfeiture upon Resignation. The Company shall provide
to Employee, in amounts and otherwise of a nature commensurate with Employee’s
compensation and position with the Company, all other benefits currently
provided to the executive officers (as defined for purposes of the Securities
Exchange Act of 1934, as amended) of SLL, as well as those which SLL may, in the
future, provide to its executive officers, including, without limitation, life
insurance, medical coverage, benefits under any 401(k) plan of the Company or
its Affiliates, any contractual indemnification rights and eligibility to
receive awards under equity plans of the Company or an Affiliate applicable to
executive officers of SLL. Except as otherwise provided in this Agreement, the
unvested portion of any equity awards granted to Employee by SLL on or after the
date hereof shall be immediately forfeited in the event Employee voluntarily
resigns his employment or at the end of the Initial Term or any Renewal Period
if Employee delivers a notice of non-renewal to the Company. The Company also
shall provide Employee with a private office and an annual allowance of Fifteen
Thousand Dollars ($15,000) for the use by Employee in purchasing or leasing an
automobile and for the payment of insurance, maintenance and other expenses in
connection with such automobile (the “Car Allowance”). The Company acknowledges
and agrees that for services provided to the Company, Employee will be covered
to the same extent as other executive officers of SLL by directors’ and
officers’ liability insurance maintained by the Company or any Affiliate of the
Company, as applicable.

 

(e)       Expense Reimbursement; No Relocation. The Company shall reimburse
Employee for all ordinary and necessary business expenditures made by Employee
in connection with, or in furtherance of, his employment upon presentation by
Employee of expense statements, receipts, vouchers or such other supporting
information as may from time to time be reasonably requested by the Board. When
traveling for business of the Company, Employee, at his sole discretion and at
the Company's expense, shall travel via business class accommodations. Other
business travel reimbursement for Employee shall be pursuant to the applicable
business expense reimbursement policy of the Company. The Company shall not,
without Employee’s prior written consent, require Employee to relocate his
office more than 50 miles from the Company’s current principal place of business
in Miami-Dade County, Florida. Notwithstanding anything herein to the contrary
or otherwise, except to the extent any expense, reimbursement or in-kind benefit
provided pursuant to this Section 3(e) does not constitute a “deferral of
compensation” within the meaning of Section 409A ("Section 409A") of the
Internal Revenue Code of 1986, as amended (the "Code") and the regulations and
other guidance thereunder: (i) the amount of expenses eligible for reimbursement
or in-kind benefits provided to Employee during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Employee in any other calendar year; (ii) the reimbursements for
expenses for which Employee is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred; and (iii) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

 

 4 

EXECUTION VERSION





(f)        Equity Grant. Employee has been granted (i) Fifty Thousand One
Hundred Forty-Nine (50,149) Restricted Share Units, as such term is defined in
the Steiner Leisure Limited 2012 Incentive Plan (the "Plan"), pursuant to the
Plan and a Restricted Share Unit award agreement in the form generally used for
awards of Restricted Share Units to executive officers and other employees of
the Company and its Affiliates, and which shall vest (A) with respect to 50,000
Restricted Share Units, as follows: 5% on the first anniversary of the date of
grant, 20% on the second anniversary of the date of grant, 24% on the third
anniversary of the date of grant, 25% on the fourth anniversary of the date of
grant, and 26% on the fifth anniversary of the date of grant and (B) with
respect to 149 Restricted Share Units, in one-third installments on each of the
first three anniversaries of the date of grant and (ii) 340 Performance Share
Units, as such term is defined in the Plan, which shall vest in three equal
installments on each of February 22, 2016, the second anniversary of the date of
grant and the third anniversary of the date of grant, provided certain
performance criteria for the vesting of such performance share units are met. In
addition to the above-referenced Restricted Share Units, Employee may, in the
sole discretion of the Committee, be granted equity awards (the "Equity Awards")
pursuant to the Plan (including annually as part of SLL's annual grant of
options, shares or other equity awards to officers and employees) on such terms
and conditions as the Committee shall determine in its sole and absolute
discretion. Some or all of the Equity Awards may be subject to certain vesting
schedules, based on the attainment, over a specified period, of Company and/or
as the case may be, Affiliates of the Company, performance goals (the
"Performance Goals") which are determined by the Committee and are to be
reflected in the award agreements related to such Equity Awards (the
"Performance Awards"). In all cases, any unvested portion of the Restricted
Share Units or Equity Awards shall be immediately forfeited in the event
Employee is terminated pursuant to Section 5(c) hereof; and provided further,
that: (a) any unvested portion of the Restricted Share Units or Equity Awards
shall vest immediately in the event of: (i) Employee's termination pursuant to
Sections 5(a),(b),(d) or (e); provided, however, that in the event of Employee's
termination without Cause or for Good Reason, the Performance Awards shall vest,
percentage wise, the extent they would have been vested had the Employee
remained employed until the applicable Performance Goals are met (irrespective
of whether or not that is the case), multiplied by the percentage of days during
the Year prior to the date of termination during which he was employed by the
Company.

 

(g)       Potential Additional Equity Grant. Employee will be entitled to
receive an award of common shares of SLL (the “Shares”), based on the terms and
conditions described below. Employee will present to the Compensation Committee
of the Board (the “Committee”) for approval, no later than October 1, 2015,
proposed “stretch” budgets for the operations under the management of Employee
for years 2016 through 2020, which stretch budgets shall be based (i) for 2016,
on a significant increase over the actual budget for 2016 previously presented
to the Committee and (ii) for each of 2017 through 2020, on a significant
increase over the budgets that otherwise would be submitted to the Committee for
approval for such years based on the 2016 stretch budget as the base line (the
“Stretch Budgets”). With respect to the years 2016 through 2020, if the
cumulative amount of the Stretch Budgets therefor is achieved, then Employee
will earn the sum of US $4,300,000 in value of the Shares.

 

(h)       Visa. During the Term, the Company shall be responsible for the cost
of any visa required for Employee to work in the United States.

 

4.      Vacation

 

Employee shall be entitled to (i) four (4) weeks paid vacation per Year (the
“Vacation Days”) and (ii) additional vacation days on each day that is a United
States federal holiday. The vacation provided for in this Section 4 shall be
coextensive with, and not cumulative with, vacations allowed pursuant to any
other arrangements with any Affiliates of the Company. With respect to the
Vacation Days not taken by Employee during a Year, the Company shall pay to
Employee on or before January 30th of the following Year, an amount representing
the Base Salary (at the rate in effect for the Year during which the Vacation
Days were to have been taken) with respect to the Vacation Days not taken by
Employee during a Year (if any, the “Vacation Payment”); provided, however, that
no payment shall be made with respect to more than ten (10) Vacation Days for
any one Year (prorated for partial Years of employment) and Employee may not use
any unused Vacation Days in any subsequent Years. As used in this Agreement, the
term “accrued” with respect to Vacation Payment means the Vacation Payment to
which Employee is entitled hereunder through the date in question.

 

 5 

EXECUTION VERSION





5.      Termination

 

(a)       Death. In the event of Employee’s death during his employment by the
Company, the Company shall pay to Employee’s estate within sixty (60) days after
the date of Employee’s death: (i) any unpaid accrued Base Salary pursuant to
Section 3(a)(i), above, and any unpaid accrued Incentive Bonus pursuant to
Section 3(a)(ii), above, in each case to which Employee was entitled as of the
date of death; (ii) any amount due to Employee as of the date of death as
reimbursement of expenses under Section 3(e), above; (iii) any unpaid accrued
Vacation Payment to which Employee was entitled as of the date of death; (iv)
Pro-Rata Target Bonus (as defined below); and (v) a lump sum amount equal to the
maximum monthly premium Employee's spouse and other eligible family members (the
"Dependents") would be required to pay pursuant to continuation of coverage
requirements of Section 4980B of the Code and the regulations thereunder
("COBRA") in order to avail them of continuation of medical and dental coverage
in effect immediately prior to Employee's death (assuming all were eligible for
such continuation) multiplied by twenty four (24). For avoidance of doubt it is
understood that the amount described in clause (iv) in the immediately preceding
sentence is due regardless of whether Dependents elect COBRA coverage, procure
other medical and dental coverage or elect to have no such coverage. In addition
to Employee’s rights under any applicable equity award agreements, Employee’s
estate also shall be entitled to immediate vesting of any unvested equity awards
held by Employee on the date of his death which were granted to Employee by SLL
and in addition to Employee’s rights under any applicable share option
agreements, any share options held by Employee at the time of death which were
granted to Employee by SLL, shall remain exercisable until the earlier of two
(2) years following Employee's date of death and, if applicable, the date (or
dates) any such options would otherwise expire in the absence of Employee's
death. For purposes of this Agreement, the term “Pro-Rata Target Bonus” shall
mean an amount equal to the Employee’s Target Incentive Bonus for the Year
during which a termination of, or by, as the case may be, Employee occurred
multiplied by the percentage of days during the Year prior to the date of
termination during which he was employed by the Company.

 

 6 

EXECUTION VERSION





(b)       Disability. If, during his employment by the Company, Employee becomes
unable to engage in any substantial gainful activity or receives benefits for at
least three (3) months under the Company’s disability plan, if any, as the
result of a medically determinable physical or mental impairment that is
expected to result in death or continue for at least twelve (12) months (a
“Disability”), Employee's employment with the Company shall terminate (the date
of such termination being the “Disability Date”), and, thereafter, Employee
shall not be deemed to be employed by the Company (except that Employee’s
obligations under Section 6, below, shall remain in full force and effect) and
the Company shall have no further obligations to make payments or otherwise to,
or on behalf of, Employee, except as provided in this Section 5(b). In
determining Disability under this Section 5(b), the Company shall rely upon the
written opinion of the physician regularly attending Employee in determining
whether a Disability is deemed to exist. If the Company disagrees with the
opinion of such physician, the Company may choose a second physician, the two
(2) physicians shall choose a third physician, and the written opinion of a
majority of the three (3) physicians shall be conclusive as to Employee’s
Disability. The expenses associated with the utilization of any physician other
than the physician regularly attending Employee shall be borne solely by the
Company. Employee hereby consents to any required medical examination and agrees
to furnish any medical information requested by the Company and to waive any
applicable physician/patient privilege that may arise because of such
determination. In the event of termination of Employee’s employment pursuant to
this Section 5(b), the Company shall pay to Employee within sixty (60) days
after the Disability Date: (i) any unpaid accrued Base Salary pursuant to
Section 3(a)(i), above, and any unpaid accrued Incentive Bonus pursuant to
Section 3(a)(ii), above, in each case to which Employee was entitled as of the
Disability Date; (ii) any amount due to Employee as of the Disability Date as
reimbursement of expenses under Section 3(e), above; (iii) any unpaid accrued
Vacation Payment to which Employee was entitled as of the Disability Date; (iv)
Pro-Rata Target Bonus and (v) a lump sum amount equal to the maximum monthly
premium Employee, Employee's spouse and other eligible family members (the
"Family") would be required to pay pursuant to COBRA in order to avail them of
continuation of medical and dental coverage in effect immediately prior to
Disability Date (assuming all were eligible for such continuation) multiplied by
twenty four (24). For avoidance of doubt it is understood that the amount
described in clause (iv) of the immediately preceding sentence shall be due
regardless of whether the Family elects COBRA coverage, procures other medical
and dental coverage or elect to have no such coverage. In addition to Employee’s
rights under any applicable equity award agreements, Employee shall also be
entitled to immediate vesting of any unvested equity awards held by Employee on
the Disability Date which were granted to Employee by SLL and in addition to
Employee’s rights under any applicable share option agreements, any share
options held by Employee as of the Disability Date which were granted to
Employee by SLL, shall remain exercisable until the earlier of two (2) years
following Employee's Disability Date and, if applicable, the date (or dates) any
such options would otherwise expire in the absence of Employee's Disability.
Nothing in this Agreement is intended to cause the Company to be in violation of
the Americans with Disabilities Act.

 

(c)       For Cause by Company or By the Employee without Good Reason. If the
Company terminates Employee’s employment for Cause or the Employee terminates
his employment without Good Reason (as defined below in Section 5(d), which
shall include delivery by Employee to Company of a notice of non-renewal of the
Initial Term or any Renewal Period, in which case the termination date will be
December 31 of that Year), this Section 5(c) shall apply.

 

 7 

EXECUTION VERSION





For purposes of this Agreement, “Cause” shall mean the occurrence of any of the
following events: (i) Employee’s continued failure to substantially perform
Employee’s duties with the Company (other than any such failure resulting from
Employee’s Disability); (ii) a violation by Employee of any lawful written
policy or directive of the Company or any Affiliate applicable to Employee
specifically, or to officers or employees of the Company or any Affiliate
generally, the violation of which policy or directive is materially and
demonstrably injurious to the Company or any Affiliate of the Company; (iii)
Employee’s excessive alcoholism or drug abuse that substantially impairs the
ability of Employee to perform Employee’s duties hereunder; (iv) continued gross
negligence by Employee in the performance of his duties hereunder that results
in material and demonstrable damage to the Company or any Affiliate of the
Company; (v) violation by Employee of any lawful direction from the Board,
provided such direction is not inconsistent with Employee’s duties and
responsibilities to the Company or any Affiliate hereunder; (vi) fraud,
embezzlement or other criminal conduct by Employee that results in material and
demonstrable damage to the Company or any Affiliate; (vii) intentional or
reckless conduct by Employee that results in material and demonstrable damage to
the Company or any Affiliate; or (viii) the committing by Employee of an act
involving moral turpitude that results in material and demonstrable damage to
the Company or any Affiliate of the Company; provided, however, that in the case
of any of the events described in clauses (i), (ii), (iv) or (v) above, such
event shall not constitute Cause hereunder unless and until there is given to
Employee by the Company a written notice which sets forth the specific respects
in which it believes that Employee’s conduct constitutes Cause hereunder, which
conduct is not cured within ten (10) days after written notice thereof.

 

If the Employee’s employment terminates under this Section 5(c), the terminating
party shall (i) notify the other party of such termination pursuant to notice
provisions of Section 8 hereof no later than as soon as reasonably practicable
after the effective time of such termination and (ii) have no further
obligations to make payments or otherwise to, or on behalf of, Employee, except
that Employee shall be entitled to receive any (i) unpaid accrued Base Salary
pursuant to Section 3(a)(i), above, through the date of termination, (ii)
Incentive Bonus that is accrued and unpaid as of the date of such termination
(except that, if termination occurs as a result of the matters described in
clauses (iv), (v), (vi) or (vii), above, then no such Incentive Bonus shall be
payable) and (iii) any other amounts due to Employee under this Agreement as of
the date of termination, including, but not limited to, reimbursement of
expenses under Section 3(e), above, in each case within sixty (60) days after
the termination of employment. Notwithstanding the foregoing, Employee shall,
for all purposes, cease to be deemed to be employed by the Company as of the
date of any termination of Employee pursuant to this Section 5(c). In the event
Employee's employment terminates pursuant to this Section 5(c), all unvested
equity awards granted to Employee on or after the date hereof by SLL shall be
immediately forfeited by Employee as of the date of such termination.

 

(d)       For Good Reason by Employee or By the Company without Cause. If
Employee terminates his employment for Good Reason or the Company terminates his
employment without Cause (which for this purpose shall include the delivery by
Company of a notice of non-renewal of the Initial Term or any Renewal Term to
Employee, with the effective date of such termination being December 31 of that
Year), then this Section 5(d) shall apply.

 

For purposes of this Agreement “Good Reason” shall mean any one or more of the
following conditions which initially occur without Employee's consent within the
one (1) year period immediately preceding the date of termination of his
employment by Employee: (i) a material breach or default by the Company of this
Agreement; (ii) a material decrease in the Employee’s Base Salary; (iii) a
material diminution in Employee’s title as stated by this Agreement or a
material diminution in the Employee's authority, duties or responsibilities
under this Agreement, (iv) if Employee is required to report to another
corporate officer or employee instead of reporting directly to the Chief
Executive Officer, and (v) a change in the location of Employee’s office of more
than 50 miles from the Company’s current principal place of business in
Miami-Dade County, Florida. Provided, however, no Good Reason for termination
shall be deemed to exist unless Employee provides to the Company a written
notice of the existence of the condition establishing Good Reason within ninety
(90) days of its initial existence, and the Company fails to remedy the
condition within thirty (30) days following the receipt of such notice.

 

 8 

EXECUTION VERSION





In the event that Employee's employment terminates pursuant to this Section
5(d), then the Company shall pay to Employee within sixty (60) days after the
date of termination, an amount equal to: (i) any unpaid accrued Base Salary
pursuant to Section 3(a)(i), above, and any unpaid accrued Incentive Bonus
pursuant to Section 3(a)(ii), above, in each case to which Employee was entitled
as of the date of termination; (ii) any amount due to Employee as of the date of
termination as reimbursement of expenses under Section 3(e), above; (iii) any
unpaid accrued Vacation Payment to which Employee was entitled as of the date of
termination; (iv) a lump sum amount equal to two (2) times the sum of (A) one
year of Base Salary in effect on the date of the termination of Employee’s
employment plus (B) the Target Incentive Bonus (as if the applicable performance
criteria have been met irrespective of whether or not that is the case) in
effect for the Year of termination; and (v) a lump sum amount equal to the
maximum monthly premium the Family would be required to pay pursuant to COBRA in
order to avail them of continuation of medical and dental coverage in effect
immediately prior to termination (assuming all were eligible for such
continuation) multiplied by twenty four (24). For avoidance of doubt it is
understood that the amount described in clause (v) of the immediately preceding
sentence shall be due regardless of whether the Family elects COBRA coverage,
procures other medical and dental coverage or elects to have no such coverage.
Furthermore, Employee shall be entitled to an amount equal to the Termination
Incentive Bonus (as defined below) payable within sixty (60) days following the
end of the Year in which the termination occurred. In addition to Employee’s
rights under any applicable equity award agreements, Employee shall also be
entitled to immediate vesting of any unvested equity awards granted to Employee
by SLL, except as provided in Section 3(f) with respect to Performance Awards
and in addition to Employee’s rights under any applicable share option
agreements, any share options held by Employee at the time of termination which
were granted to Employee by SLL, shall remain exercisable until the earlier of
two (2) years following Employee's date of termination and, if applicable, the
date (or dates) any such options would otherwise expire in the absence of
Employee's termination. For purposes of this Agreement, the term “Termination
Incentive Bonus” shall mean an amount, payable only if the applicable
performance criteria are attained, equal to the Employee’s Incentive Bonus that
would have been payable to Employee for the Year during which a termination of,
or by, as the case may be, Employee occurred, determined as if Employee had been
employed by the Company on the Determination Date with respect to the Incentive
Bonus in question.

 

(e)       Termination Following a Change in Control. Notwithstanding Sections
5(a), (b) and (d) above, in the event Employee's employment is terminated by him
for Good Reason, by the Company without Cause or due to death or Disability
within twenty four (24) months immediately following a Change in Control of SLL,
this Section 5(e) shall apply and Sections 5(a), (b) and (d) above shall not
apply. For avoidance of doubt, it is understood that any payment pursuant to
this Section 5(e) is in lieu of, and not in addition to, any payments pursuant
to Sections 5(a), (b) and (d) above.

 

 9 

EXECUTION VERSION





For purposes of this Agreement, a "Change in Control" of SLL shall be deemed to
occur if (i) over a twelve (12) month period, a person or group of persons
acquires shares of SLL representing thirty-five percent (35%) of the voting
power of SLL or a majority of the members of the Board is replaced by directors
not endorsed by the members of the Board before their appointment or (ii) a
person or group of persons (other than a person or group of persons controlled,
directly or indirectly, by shareholders of SLL) acquires forty percent (40%) or
more of the gross fair market value of the assets of SLL over a 12-week period.
The interpretation of the meanings of the terms in the preceding sentence shall
be made in accordance with the meanings ascribed to those terms under Section
409A of the Code, except that the words “person,” “persons” or “group” in the
immediately preceding sentence shall be interpreted in accordance with the
meanings ascribed to those words under Section 280G of the Code and the
regulations thereunder.

 

In the event that Employee's employment terminates pursuant to this Section
5(e), then the Company shall pay to Employee within sixty (60) days after the
date of termination: (i) any unpaid accrued Base Salary pursuant to Section
3(a)(i), above, and any unpaid accrued Incentive Bonus pursuant to Section
3(a)(ii), above, in each case to which Employee was entitled as of the date of
termination; (ii) any amount due to Employee as of the date of termination as
reimbursement of expenses under Section 3(e), above; (iii) any unpaid accrued
Vacation Payment to which Employee was entitled as of the date of termination;
(iv) a lump sum amount equal to two and a half (2.5) times the sum of (A) one
year of Base Salary in effect on the date of the termination of Employee’s
employment plus (B) the Target Incentive Bonus in effect for the year of
termination (as if the applicable performance criteria have been met
irrespective of whether or not that is the case); and (v) a lump sum amount
equal to the maximum monthly premium the Family would be required to pay
pursuant to COBRA in order to avail them of continuation of medical and dental
coverage in effect immediately prior to termination (assuming all were eligible
for such continuation) multiplied by twenty four (24). For avoidance of doubt it
is understood that the amount described in clause (v) of the immediately
preceding sentence shall be due regardless of whether the Family elects COBRA
coverage, procures other medical and dental coverage or elects to have no such
coverage. Furthermore: (i) in the event Employee's employment with the Company
terminates pursuant to this Section 5(e) due to termination by Employee for Good
Reason or by the Company without Cause, Employee shall be entitled to an amount
equal to the Termination Incentive Bonus payable within sixty (60) days
following the end of the Year in which the termination occurred; and (ii) in the
event Employee's employment with the Company terminates pursuant to this Section
5(e) due to death or Disability, Employee shall be entitled to an amount equal
to the Pro-Rata Target Bonus payable within sixty (60) days after the date of
termination. Furthermore, in the event that Employee's employment terminates
pursuant to this Section 5(e), then, in addition to Employee’s rights under any
applicable equity award agreements, Employee shall also be entitled to immediate
vesting of any unvested equity awards granted to Employee by SLL, unless
otherwise provided in Section 3(f) with respect to Performance Awards and in
addition to Employee’s rights under any applicable share option agreements, any
share options held by Employee at the time of termination which were granted to
Employee by SLL, shall remain exercisable until the earlier of two (2) years
following Employee's date of termination and, if applicable, the date (or dates)
any such options would otherwise expire in the absence of Employee's
termination.

 

 10 

EXECUTION VERSION





(f)        Payment Reduction under Section 280G. In the event that any payment
or benefit made or provided Employee under this Agreement (the "Payment"),
either alone or together with any other "parachute payments", as defined in
Section 280G(b)(2) of the Code (such other parachute payments - "Section 280G
Payments"), would constitute a parachute payment, the Payment shall be reduced
to the largest amount as will result in no portion of the Payment or Section
280G Payments being subject to the excise tax imposed by Section 4999 of the
Code. All determinations with respect to this Section 5(f) and the assumptions
to be utilized in arriving at such determination shall be made by an independent
public accounting firm with a national reputation in the United States that is
selected by Employee (the "Accounting Firm") which shall provide detailed
support and calculations both to the Company and to Employee within fifteen (15)
business days after the receipt of notice from Employee that there has been a
Payment, or such earlier time as is requested by the Company.

 

(g)       No Offset - No Mitigation. Employee shall not be required to mitigate
any damages resulting from a breach by the Company of this Agreement by seeking
other comparable employment. The amount of any payment or benefit provided for
in this Agreement shall not be reduced by any compensation or benefits earned by
or provided to Employee as a result of his employment by another employer.

 

6.       Non-Competition; Confidentiality; etc.

 

All references to the “Company” in this Section 6 shall include all Affiliates
where the context permits.

 

(a)       Acknowledgment. Employee acknowledges and agrees that (i) in the
course of Employee’s employment with the Company, it has been necessary, and, in
the future, it will continue to be necessary for Employee to acquire information
which could include, in whole or in part, information concerning the sales,
products, services, customers and prospective customers, sources of supply,
computer programs, system documentation, software development, manuals,
formulae, processes, methods, machines, compositions, ideas, improvements,
inventions or other confidential or proprietary information belonging to the
Company or relating to the affairs of the Company (collectively, the
“Confidential Information”), (ii) the restrictive covenants set forth in this
Section 6 are reasonable and necessary in order to protect and maintain such
proprietary interests and the other legitimate business interests of the Company
and that such restrictive covenants in this Section 6 shall survive the
termination of Employee’s employment with the Company for any reason, (iii) the
Company would not have entered into this Agreement unless such covenants were
included herein; and (iv) these covenants are entered into by Employee in
consideration of the opportunity to receive severance and other payments
pursuant to this Agreement.

 

(b)       Non-Competition. Employee covenants and agrees that during his
employment with the Company and for a period of two (2) years following the
termination of such employment for any reason, Employee shall not, on any vessel
or within one hundred (100) miles of any non-vessel venue where, or from which,
the Company is then conducting, or had in the then preceding two (2) years
conducted, any part of its business, engage, directly or indirectly, whether as
an individual, sole proprietor, or as a principal, agent, officer, director,
employer, employee, consultant, independent contractor, partner or shareholder
of any firm, corporation or other entity or group or otherwise, in any Competing
Business. For purposes of this Agreement, the term “Competing Business” shall
mean any individual, sole proprietorship, partnership, firm, corporation or
other entity or group which offers or sells or attempts to offer or sell (i) spa
services, prestige skin care products into the spa channel, or degree or
non-degree educational programs in massage therapy, skin care or related courses
or (ii) any other services then offered or sold by the Company. Notwithstanding
the foregoing, Employee is not precluded from (i) maintaining a passive
investment in publicly held entities provided that Employee does not have more
than a five percent (5%) beneficial ownership in any such entity; or (ii)
serving as an officer or director of any entity, the majority of the voting
securities of which is owned, directly or indirectly, by the Company
(collectively, a “Permitted Activity”).

 

 11 

EXECUTION VERSION





(c)       Non-Solicitation of Customers and Suppliers. Employee agrees that
during his employment with the Company, he shall not, whether as an individual
or sole proprietor, or as a principal, agent, officer, director, employer,
employee, consultant, independent contractor, partner or shareholder of any
firm, corporation or other entity or group or otherwise, directly or indirectly,
solicit the trade or business of, or trade, or conduct business with, any
customer, prospective customer or supplier, of the Company for any purpose other
than for the benefit of the Company. Employee further agrees that for two (2)
years following termination of his employment with the Company for any reason,
Employee shall not, whether as an individual or sole proprietor, or as a
principal, agent, officer, director, employer, employee, consultant, independent
contractor, partner or shareholder of any firm, corporation or other entity or
group or otherwise, directly or indirectly, solicit the trade or business of, or
trade, or conduct business with any customers or suppliers, or prospective
customers or suppliers, of the Company. Notwithstanding the foregoing, Employee
is not precluded from a Permitted Activity.

 

(d)       Non-Solicitation of Employees, Etc. Employee agrees that during his
employment with the Company and thereafter for a period of two (2) years, he
shall not, directly or indirectly, as an individual or sole proprietor or as a
principal, agent, employee, employer, consultant, independent contractor,
officer, director, shareholder or partner of any person, firm, corporation or
other entity or group or otherwise without the prior express written consent of
the Company, approach, counsel or attempt to induce any person who is then in
the employ of, or then serving as an independent contractor with, the Company to
leave the employ of, or terminate such independent contractor relationship with,
the Company or employ or attempt to employ any such person or persons who at any
time during the preceding six (6) months, was in the employ of the Company.
Notwithstanding the foregoing, Employee is not precluded from a Permitted
Activity.

 

(e)       Non-Disclosure of Confidential Information. Employee agrees to hold
and safeguard the Confidential Information in trust for the Company, its
successors and assigns and only use the Confidential Information for purposes of
performing his duties hereunder and agrees that he shall not, without the prior
written consent of the Board, misappropriate or disclose or make available to
anyone for use outside the Company at any time, either during his employment
hereunder or subsequent to the termination of his employment hereunder for any
reason, any of the Confidential Information, whether or not developed by
Employee, except as required in the performance of Employee's duties to the
Company or as required by applicable law. In the event that Employee is
requested or required by, or under applicable law or court, or administrative
order to disclose any of the Confidential Information, Employee shall provide
the Company with prompt written notice of any such request or requirement so
that the Company may seek a protective order or other appropriate remedy. If
Employee is legally compelled to disclose Confidential Information, Employee
shall disclose only that portion of the Confidential Information which Employee
is legally required to disclose.

 

 12 

EXECUTION VERSION





(f)        Disclosure of Works and Inventions/Assignment of Patents. Employee
shall disclose promptly to the Company any and all works, publications,
inventions, discoveries and improvements authored, conceived or made by Employee
during the period of his employment hereunder and related to the business or
activities of the Company (the "Rights"), and hereby assigns and agrees to
assign all his interest therein to the Company or its nominee. Whenever
requested to do so by the Company, Employee shall execute any and all
applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain Letters of Patent or Copyrights, or similar
documents or rights, of the United States or any foreign country or to otherwise
protect the Company's interest in the Rights. Such obligations shall continue
beyond the termination of Employee's employment hereunder for any reason with
respect to works, inventions, discoveries and improvements authored, conceived
or made by Employee during the period of Employee's employment under this
Agreement.

 

(g)       Return of Materials. Upon the termination of Employee's employment
with the Company for any reason, Employee shall promptly deliver to the Board
all correspondence, drawings, blueprints, manuals, letters, notes, notebooks,
financial records, reports, flowcharts, programs, proposals and any other
documents concerning the Company's business, including, without limitation, its
customers or suppliers or concerning its products, services or processes and all
other documents or materials containing or constituting Confidential
Information; provided, however, that nothing in this Section 6(g) shall require
Employee to deliver to the Board any property that is owned by Employee and that
contains no Confidential Information.

 

(h)       Enforcement and Survival. Employee agrees that a breach of this
Section 6 would result in irreparable and continuing damage to the Company.
Accordingly, notwithstanding anything in this Agreement to the contrary, in the
event of a breach or threatened breach by Employee, the Company shall be
entitled to pursue immediately any and all remedies it may have against Employee
in a court of competent jurisdiction by specific performance, injunction, or
such other remedies and relief as may be available. If a court of competent
jurisdiction finally determines that Employee has breached or has threatened to
breach any or all of the restrictions provided for by this Section 6, the term
of such restriction(s) shall remain in full force and effect beyond the
expiration of its two (2) year term, such that the Company receives the benefit
of a full two (2) year period of restrictions. The covenants provided for in
this Section 6 shall survive the termination of this Agreement and of Employee’s
employment and shall survive the expiration of this Agreement and of Employee’s
employment

 

 13 

EXECUTION VERSION





7.       Non-Assignment; Successors; etc.

 

The Company may assign any of its rights, under this Agreement, but it may not
assign any of its obligations, under this Agreement without the prior written
consent of Employee, which consent shall not be unreasonably withheld. This
Agreement shall inure to the benefit of, and be binding on and enforceable by,
the successors and assigns of the Company. The successors and assigns of the
Company shall be bound by the terms hereof, and where the context permits,
references to “Company” herein shall be deemed to apply to any such successors
and assigns. Employee may assign his rights, but not his obligations, hereunder,
and the obligations of Employee hereunder, other than the obligations set forth
in Section 1, above, shall continue after the termination of his employment with
the Company for any reason and shall be binding upon his estate, personal
representatives, designees or other legal representatives, as the case may be
(“Heirs”), and all of Employee’s rights hereunder shall inure to the benefit of
his Heirs.

 

8.       Notices

 

Except as may be otherwise set forth in this Agreement, any notices or demands
given in connection herewith shall be in writing and deemed given when (i)
personally delivered, (ii) sent by facsimile transmission to a number provided
in writing by the addressee and a confirmation of the transmission is received
by the sender or (iii) three (3) days after being deposited for delivery with a
recognized overnight courier, such as FedEx or UPS, and addressed or sent, as
the case may be, to the address or facsimile number set forth below or to such
other address or facsimile number as such party may in writing designate:

 

If to Employee:

901 Brickell Key Boulevard

Apt. 3708

Miami, FL 33131

     If to the Company:

Leonard Fluxman

c/o Steiner Management Services LLC

770 South Dixie Highway, Suite #200

Coral Gables, FL 33146

Facsimile Number: (305) 358-7704



 

9.       Entire Agreement; Certain Terms

 

This Agreement, together with the form of the Release of Claims attached hereto
as Exhibit A, constitutes and contains the entire agreement of the parties with
respect to the matters addressed herein and, as of the Effective Date,
supersedes any and all prior negotiations, correspondence, understandings and
agreements between the parties respecting the subject matter hereof, including,
but not limited to, effective as of the Effective Date, the 2011 Agreement and
all other agreements and arrangements relating to the payment of any
compensation to Employee with respect to any services performed, or to be
performed, on behalf of the Company or any Affiliate, and may only be modified
by an agreement in writing executed by Employee and the Company. Notwithstanding
the foregoing, nothing in this Agreement is intended to reduce or limit in any
way the rights of Employee under any equity awards agreements entered into by
SLL and Employee prior to the date thereof. When used in this Agreement, the
terms “hereof,” “herein” and “hereunder” refer to this Agreement in their
entirety, including any exhibits or schedules attached to this Agreement and not
to any particular provisions of this Agreement, unless otherwise indicated.

 

 14 

EXECUTION VERSION





10.     Counterparts

 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

 

11.     Governing Law, etc.

 

This Agreement shall be governed by and construed in accordance with the laws of
Florida without regard to choice of law provisions and the venue for all actions
or proceedings brought by Employee arising out of or relating to this Agreement
shall be in the state or federal courts, as the case may be, located in
Miami-Dade County, Florida (collectively, the “Courts”). Employee hereby
irrevocably waives any objection which he now or hereafter may have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement brought in any of the Courts and any objection on the ground that any
such action or proceeding in any of the Courts has been brought in an
inconvenient forum. Nothing in this Section 11 shall affect the right of the
Company or an Affiliate to bring any action or proceeding against Employee or
his property in the courts of other jurisdictions. In the event of any
litigation between the parties hereto with respect to this Agreement, each party
shall bear his or its own costs and expenses (“Legal Costs and Expenses”) in
connection with such litigation, including, but not limited to, reasonable
attorneys’ fees at the trial and appellate court levels; provided, however, that
with respect to any litigation concerning whether a termination by Employee was
for Good Reason, the Company shall pay Employee’s Legal Costs and Expenses
(regardless of whether Employee is the prevailing party), and provided, further,
that with respect to any litigation concerning whether a termination by the
Company was for Cause, Employee shall be entitled to recover his Legal Costs and
Expenses from the Company unless the Company is the prevailing party in any such
litigation as determined by a final and nonappealable decision or order.

 

12.    Severability

 

It is the intention of the parties hereto that any provision of this Agreement
found to be invalid or unenforceable be reformed rather than eliminated. If any
of the provisions of this Agreement, or any part hereof, is hereinafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of such provision or the other provisions of this Agreement, which
shall be given full effect, without regard to the invalid portions. If any of
the provisions of Section 6, above, or any portion thereof, is held to be
unenforceable because of the duration of such provision or portions thereof, the
area covered thereby or the type of conduct restricted therein, the parties
hereto agree that the court making such determination shall have the power to
modify the duration, geographic area and/or, as the case may be, other terms of
such provisions or portions thereof, and, as so modified, said provisions or
portions thereof shall then be enforceable. In the event that the courts of any
one or more jurisdictions shall hold such provisions wholly or partially
unenforceable by reason of the scope thereof or otherwise, it is the intention
of the parties hereto that such determination not bar or in any way affect the
Company’s rights provided for herein in the courts of any other jurisdictions as
to breaches or threatened breaches of such provisions in such other
jurisdictions, the above provisions as they relate to each jurisdiction being,
for this purpose, severable into diverse and independent covenants.

 

 15 

EXECUTION VERSION





13.     Severance Condition; Release. 

 

As a condition to the obligation of the Company to make any payment or to
continue any payment to Employee hereunder in connection with the termination of
Employee’s employment with the Company, (i) Employee, or Employee’s estate, as
the case may be, shall be obligated to execute and not revoke a release of
claims in favor of the Company and its Affiliates and parties related thereto in
the form attached hereto as Exhibit A, provided by the Company, no later than
thirty (30) days following termination (ii) and Employee must be in compliance
with his obligations hereunder, including, but not limited to those obligations
under Section 6. Notwithstanding the foregoing, the preceding provisions of this
Section 13 shall not apply (i.e. the Company's obligation to make payment shall
not be conditioned as provided above) to the following severance payments: (i)
any unpaid accrued Base Salary pursuant to Section 3(a)(i), above, to which
Employee was entitled as of the date of termination; (ii) any unpaid accrued
Vacation Payment to which Employee was entitled as of the date of termination;
(iii) any unpaid accrued Incentive Bonus pursuant to Section 3(a)(ii) to which
Employee was entitled as of the date of termination; and (iv) amounts due to
Employee as of the date of termination as reimbursement of expenses under
Section 3(e)

 

14.    Non-Waiver

 

Failure by either the Company or Employee to enforce any of the provisions of
this Agreement or any rights with respect hereto, or the failure to exercise any
option provided hereunder, shall in no way be considered to be waiver of such
provisions, rights or options, or to in any way affect the validity of this
Agreement.

 

15.     Headings

 

The headings preceding the text of the paragraphs of this Agreement have been
inserted solely for convenience of reference and neither constitutes a part of
this Agreement nor affect its meaning, interpretation or effect.

 

16.    Advice of Counsel

 

Employee acknowledges that during the negotiation of this Agreement, he has
retained or been advised to retain counsel of his choosing who has provided or
will provide advice to Employee in connection with his decision to enter into
this Agreement.

 

17.     Survivorship

 

The following sections of this Agreement shall survive the expiration or
termination of this Agreement and shall survive Employee’s termination of
employment from the Company for any reason: Section 5 (Termination), Section 6
(Non-Competition, Confidentiality, etc.) and Section 11 (Governing Law, etc.).
In addition, all sections of this Agreement that would, by their terms, survive
expiration or termination of this Agreement shall so survive such expiration and
termination and shall also survive termination for any reason of Employee’s
employment with the Company.

 

 16 

EXECUTION VERSION





18.     Section 409A of the Code

 

It is the intention of both the Company and Employee that the benefits and
rights to which Employee could be entitled pursuant to this Agreement comply
with Section 409A of the Code and the Treasury Regulations and other guidance
promulgated or issued thereunder, to the extent that the requirements of Section
409A of the Code are applicable thereto, and this Agreement shall be construed
in a manner consistent with that intention. If Employee or the Company believes,
at any time, that any such benefit or right that is subject to Section 409A of
the Code does not so comply, it shall promptly advise the other and shall
negotiate reasonably and in good faith to amend the terms of such benefits and
rights such that they comply with Section 409A of the Code (with the most
limited possible economic effect on Employee and on the Company or its
Affiliates).

 

In the event that Employee receives any payments under this Agreement in the
form of a series of installment payments, such payments shall be treated as a
right to a series of separate payments, and in accordance with Treasury
Regulation 1.409A-1(b)(9)(iii), as amended, all or a portion of such payments
shall qualify as separation pay under the aforementioned regulation to the
extent the requirements of such regulation are met.

 

If and to the extent required to comply with Section 409A of the Code, any
payment or benefit required to be paid hereunder on account of termination of
Employee’s employment, service (or any other similar term) shall be made only in
connection with a “separation from service” with respect to Employee within the
meaning of Section 409A of the Code.

 

Notwithstanding any other provision of this Agreement, in the event Employee is
treated as a “specified employee” under Section 409A of the Code (and under the
terms and conditions of SLL’s Specified Employee Policy) and any payment under
this Agreement is treated as a nonqualified deferred compensation payment under
Section 409A of the Code, then payment of such amounts shall be delayed for six
months and a day following the effective date of Employee’s termination of
employment, at which time a lump sum payment shall be made to Employee
consisting of the sum of the delayed payments. This provision shall not apply in
the event of a specified employee’s termination of employment on account of
death and, in the event of a specified employee’s death during the
aforementioned six-month and a day period, such nonqualified deferred
compensation may be paid at any time on or after such specified employee’s
death.

 

Neither the Company nor Employee, individually or in combination, may accelerate
any payment or benefit that is subject to Section 409A of the Code, except in
compliance with Section 409A of the Code and this Agreement, and no amount that
is subject to Section 409A of the Code shall be paid prior to the earliest date
on which it may be paid without violating Section 409A of the Code.

 

 17 

EXECUTION VERSION





IN WITNESS WHEREOF, the parties have executed these presents as of the day and
year first above written.

 





    STEINER BEAUTY PRODUCTS, INC.               By:      Sean Harrington   Name:
Leonard Fluxman     Title: Chief Executive Officer



 

 

 

 



 18 

EXECUTION VERSION



 

Exhibit A

 

RELEASE OF CLAIMS

 

1.     Consistent with Section 13 of the Employment and Severance Agreement
dated August __, 2015 (the “Employment Agreement”) by and between me, Sean
Harrington, and Steiner Beauty Products, Inc., a Florida corporation (the
“Company”), and in consideration for and as a condition of my receipt of certain
severance payments and benefits pursuant to the Employment Agreement, I, for
myself, my attorneys, heirs, executors, administrators, successors, and assigns,
do hereby fully and forever release and discharge the Company, its affiliated
companies, as well as its and their respective successors, assigns, and current
or former members, managers, directors, officers, partners, agents, employees,
attorneys, and administrators (together with the Company, the “Released
Parties”), from all lawsuits, causes of action, claims, demands and entitlements
of any nature whatsoever, whether known, unknown, or unforeseen, which I have or
may have against any of the Released Parties, including those arising out of or
in connection with: (1) my employment with the Company, (2) my separation from
employment with the Company, (3) the Employment Agreement and/or any other
agreement between me and the Company (except for obligations in such agreements
that expressly survive my separation from employment), or (4) any event,
transaction, or matter occurring or existing on or before the date of my signing
of this Release of Claims; provided, however, that I am not releasing any claims
that may not be released as a matter of law. I agree not to file or otherwise
institute any claim, demand or lawsuit seeking damages or other relief and not
to otherwise assert any claims or demands that are lawfully released herein,
except in the event that the Company breaches this Agreement or where I
challenge the validity of this Agreement under the Older Workers Benefit
Protection Act. I further hereby irrevocably and unconditionally waive any and
all rights to recover any relief or damages concerning the lawsuits, claims,
demands, or actions that are lawfully released herein, except as otherwise
provided in the preceding sentence. I represent and warrant that I have not
previously filed or joined in any such lawsuits, claims, demands, or actions
against any of the persons or entities released herein with respect to the
matters described above, and that I will indemnify and hold them harmless from
all liabilities, claims, demands, costs, expenses and/or attorneys’ fees
incurred by them as a result of any such lawsuits, claims, demands, or actions.
I also agree not to participate, cooperate or assist in any manner, whether as a
witness, expert, consultant or otherwise, in any lawsuit, complaint, charge or
other proceeding involving any of the Released Parties unless compelled by
subpoena or court order.

 

2.     This Release of Claims specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, and the Family and Medical
Leave Act, all as amended, or any other applicable federal, state, or local
law), claims under the Employee Retirement Income Security Act, as amended,
claims under the Fair Labor Standards Act, as amended (or any other applicable
federal, state or local statute relating to payment of wages), claims concerning
recruitment, hiring, termination, salary rate, severance pay, equity, stock
options, benefits due, sick leave, vacation pay, life insurance, group medical
insurance, any other fringe benefits, libel, slander, defamation, intentional or
negligent misrepresentation and/or infliction of emotional distress, together
with any and all tort or other claims which might have been asserted by me or on
my behalf in any lawsuit, charge of discrimination, demand, or claim against any
of the persons or entities released herein.

 

 19 

EXECUTION VERSION





3.     This Release of Claims is governed by the laws of the State of Florida,
and venue of any action brought under this Release of Claims shall be
exclusively in Miami-Dade County, Florida. Any trial/hearing/proceeding under
this Agreement shall be heard by a JUDGE WITHOUT A JURY. It is agreed that in
the event of any litigation or proceeding under this Agreement, other than an
action challenging the validity of this Agreement under the Older Workers
Benefit Protection Act, the prevailing party shall be entitled to all costs and
expenses incurred in such litigation or proceeding, including reasonable
attorney’s fees.

 

4.      I acknowledge that nothing in this Release of Claims shall be construed
as an admission or concession by the Company of any liability, unlawful conduct,
or wrongdoing. I may not assign any rights or benefits due or owing under this
Agreement unless the Company agrees to such assignment in writing. This Release
of Claims shall be binding upon my personal representatives, heirs, and
permitted assigns. This Release of Claims may be assigned by the Company and
shall inure to the benefit of and be enforceable by any of its successors and
assigns. This Release of Claims, together with the post-employment and
post-termination obligations in the Employment Agreement, contains the complete,
full, and exclusive understanding of myself and the Company and supersedes any
and all other oral or written agreements between us. Any amendments to this
Release of Claims shall be effective and binding only if any such amendments are
in writing and signed by the party against which it is to be enforced.

 

5.      I specifically acknowledge and agree that:

 

(a)      I have read and understand this Release of Claims and sign it
voluntarily and without coercion;

 

(b)      I have been given an opportunity of twenty-one (21) days to consider
this Release of Claims;

 

(c)      I have been encouraged by the Company to discuss fully the terms of
this Release of Claims with legal counsel of my own choosing; and

 

(d)     for a period of seven (7) days following my signing of this Release of
Claims, I shall have the right to revoke the waiver of claims arising under the
Age Discrimination in Employment Act.

 

6.      If I elect to revoke this Release of Claims within this seven-day
period, I must inform the Company by delivering a written notice of revocation
to Robert C. Boehm c/o Steiner Management Services, 770 South Dixie Highway,
Suite #200, Coral Gables, FL 33146, no later than 11:59 p.m. on the seventh
calendar day after I sign this Release of Claims. I understand that, if I elect
to exercise this revocation right, this Release of Claims shall be voided in its
entirety at the election of the Company and the Company shall be relieved of all
obligations to provide the severance payments and benefits which are contingent
on the execution of this Release of Claims. I may, if I wish, elect to sign this
Release of Claims prior to the expiration of the 21-day consideration period,
and I agree that if I elect to do so, my election is made freely and voluntarily
and after having an opportunity to consult counsel.

 

 

 20 

EXECUTION VERSION





AGREED:

 

 



        Sean Harrington     Date                       ACCEPTED:                
STEINER BEAUTY PRODUCTS, INC.                         By:         Name/Title:
Leonard Fluxman, CEO Date  





 

 

 

 

21



 

 

